                  Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 1 of 6




 1   Evan Livingstone, SBN 252008
     LAW OFFICE OF EVAN LIVINGSTONE
 2   740 4th St, Ste 215
     Santa Rosa, CA 95404
 3   Tel.: (707) 206-6570
     Fax: (707) 676-9112
 4   Email: evan@evanlivingstone.com

 5   Attorney for Plaintiffs Kathleen Figueiredo, Anne Kirchem

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10   KATHLEEN FIGUEIREDO, ANNE                       Case No. 20-cv-2852
     KIRCHEM
11                                                   COMPLAINT
                           Plaintiffs,
12                                                   HOUSING DISCRIMINATION (FAIR
                    vs.                              HOUSING AMENDMENTS ACT OF 1988 –
13                                                   42 U.S.C. § 3601, et. seq.)
     ENCLAVE APARTMENTS PROPERTY
14   OWNER, LLC, JRK PROPERTY                        FAIR DEBT COLLECTION PRACTICES ACT
     HOLDINGS, INC., I.Q. DATA                       (15 U.S.C. § 1692, et. seq.)
15   INTERNATIONAL, INC.

16                         Defendants.

17          Plaintiffs KATHLEEN FIGUEIREDO, ANNE KIRCHEM brings this Complaint against
18   Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC, JRK PROPERTY
19   HOLDINGS, INC., I.Q. DATA INTERNATIONAL, INC. and state as follows:
20                                        I. INTRODUCTION
21          1.      This is an action for money damages for violation of the Fair Housing
22   Amendments Act of 1988, 42 U.S.C. § 3601 et. seq., against Defendants ENCLAVE
23   APARTMENTS PROPERTY OWNER, LLC, and JRK PROPERTY HOLDINGS, INC. and for
24   statutory damages for violation of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692 et.
25   seq., against Defendant I.Q. DATA INTERNATIONAL, INC.
26          2.      Plaintiff KATHLEEN FIGUEIRDO alleges that Defendants ENCLAVE
27   APARTMENTS PROPERTY OWNER, LLC, and JRK PROPERTY HOLDINGS, INC engaged
28   in illegal conduct under the Fair Housing Act Amendments of 1988 by discriminating against

                                                Complaint
                   Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 2 of 6




 1   Plaintiff on the basis of Plaintiff's mental and emotional condition, by refusing to provide for a

 2   reasonable accommodation for Plaintiff's disability in a real estate rental transaction in regard to

 3   the subject property which Plaintiff rented from Defendants which was located at 661 Lakevillle

 4   Circle, Petaluma, CA 94953 (the “Apartment”).

 5          3.      Plaintiffs KATHLEEN FIGUEIREDO and ANNE KIRCHEM allege that

 6   Defendant I.Q. DATA INTERNATIONAL, INC. engaged in illegal conduct under the Fair Debt

 7   Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”) which prohibit debt collectors

 8   from engaging in abusive, deceptive, and unfair practices.
 9                                  II. JURISDICTION AND VENUE
10          4.      This court has original jurisdiction pursuant to 28 U.S.C. § 1331, 42 U.S.C. §
11   3613(a), and 15 U.S.C. § 1692k(d) over Plaintiffs’ causes of action arising under the Fair
12   Housing Act Amendments of 1988 and the FDCPA.
13          5.      Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
14          6.      Venue lies in the United States District Court for the Northern District of
15   California because, under 28 U.S.C. § 1391(b)(2), a substantial part of the acts and omissions
16   giving rise to Plaintiffs’ claims occurred in Sonoma County, California.
17                                             III. PARTIES
18          7.      Plaintiff KATHLEEN FIGUEIREDO is a natural person, residing in the County

19   of Sonoma, California.

20          8.      Plaintiff KATHLEEN FIGUEIREDO is a person with a disability as defined by

21   42 U.S.C. § 12102.

22          9.      Plaintiff ANNE KIRCHEM is a natural person, residing in the County of Tehama,

23   California.

24          10.     Defendant ENCLAVE APARTMENTS PROPERTY OWNER, LLC, is a

25   Delaware limited liability company.

26          11.     Defendant JRK PROPERTY HOLDINGS, INC. is a California corporation.

27          12.     Defendant I.Q. DATA INTERNATIONAL, INC. is a Washington corporation.

28          13.     Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK

                                                  Complaint
                  Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 3 of 6




 1   PROPERTY HOLDINGS, INC. are in the business of renting dwellings as defined by 42 U.S.C.

 2   § 3603(c).

 3          14.     Defendant I.Q. DATA INTERNATIONAL, INC. is a “debt collectors” as defined

 4   by the FDCPA, 15 U.S.C. § 1692a(6).

 5                                   IV. FACTUAL ALLEGATIONS

 6   Fair Housing Violations

 7          15.     In June 2018, Defendants ENCLAVE APARTMENTS PROPERTY OWNER,

 8   LLC and JRK PROPERTY HOLDINGS, INC. agreed to rent to Plaintiff KATHLEEN
 9   FIGUEIREDO the Apartment located at 661 Lakevillle Circle, Petaluma, CA 94953.
10          16.     Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK
11   PROPERTY HOLDINGS, INC. initially agreed to accept KATHLEEN FIGUEIREDO’S
12   Section 8 voucher.
13          17.     After Plaintiff KATHLEEN FIGUEIREDO moved into the Apartment,
14   Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY
15   HOLDINGS, INC told Plaintiff KATHLEEN FIGUEIREDO that they would not accept her
16   Section 8 voucher.
17          18.     Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK
18   PROPERTY HOLDINGS, INC told Plaintiff KATHLEEN FIGUEIREDO that she would have

19   to procure a co-signer if she wanted to stay in the Apartment.

20          19.     Plaintiff KATHLEEN FIGUEIREDO offered her mother, Plaintiff ANNE

21   KIRCHEM, as a co-signer.

22          20.     Plaintiff ANNE KIRCHEM never signed a lease with Defendants ENCLAVE

23   APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY HOLDINGS, INC.

24          21.     Plaintiff KATHLEEN FIGUEIREDO’s lease end date was June 30, 2019.

25          22.     Plaintiff KATHLEEN FIGUEIREDO had to vacate the Apartment in January

26   2019 due to her disability related needs.

27          23.     Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK

28   PROPERTY HOLDINGS, INC. refused to make a reasonable accommodation for Plaintiff

                                                 Complaint
                     Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 4 of 6




 1   KATHLEEN FIGUEIREDO’s disability by releasing her from the remainder of her lease.

 2             24.    As a direct and proximate result of the acts described above, Plaintiff

 3   KATHLEEN FIGUEIREDO suffered housing discrimination by Defendants ENCLAVE

 4   APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY HOLDINGS, INC. within

 5   the meaning of the Fair Housing Amendments Act of 1988.

 6   FDCPA Violations

 7             25.    Beginning in February 2019, and continuing through the present, Defendant I.Q.

 8   DATA INTERNATIONAL, INC. sent Plaintiffs KATHLEEN FIGUEIREDO and ANNE
 9   KIRCHEM dunning collection letters claiming that Plaintiffs owed Defendants ENCLAVE
10   APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY HOLDINGS, INC. more
11   than $14,000.
12             26.    The collection letters Defendant I.Q. DATA INTERNATIONAL, INC. sent to
13   Plaintiff ANNE KIRCHEM misrepresents the character and amount of the alleged debt ANNE
14   KIRCHEM owes to Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and
15   JRK PROPERTY HOLDINGS, INC., because ANNE KIRCHEM did not sign a contract with
16   those Defendants.
17             27.    The collection letters Defendant I.Q. DATA INTERNATIONAL, INC. sent to
18   Plaintiffs KATHLEEN FIGUEIREDO and ANNE KIRCHEM attempt to collect interest and

19   other charges not authorized by Plaintiff’s lease agreement.

20             28.    The most recent communication from Defendant I.Q. DATA INTERNATIONAL,

21   INC. to Plaintiffs regarding the allegedly owned debt occurred within the year prior to the filing

22   of this complaint.

23                                        V. CLAIMS FOR RELIEF

24                                                 COUNT I

25                        HOUSING DISRCRIMINATION (42 U.S.C. § 3601, et. seq.)

26    (Against Defendants Enclave Apartments Property Owner, LLC, JRK Property Holdings, Inc.)

27             29.    Plaintiffs hereby incorporate all the foregoing allegations as though fully set forth

28   herein.

                                                   Complaint
                     Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 5 of 6




 1             30.    The Fair Housing Amendments Act of 1988, 42 U.S.C. § 3604(f)(3)(B) provides

 2   that illegal housing discrimination includes “a refusal to make reasonable accommodations in

 3   rules, policies, practices, or services, when such accommodations may be necessary to afford

 4   such person equal opportunity to use and enjoy a dwelling.”

 5             31.    In refusing to release Plaintiff KATHLEEN FIGUEIREDO from her lease early,

 6   Defendants ENCLAVE APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY

 7   HOLDINGS, INC violated the Fair Housing Amendments Act of 1988.

 8             32.    As a result of Defendants ENCLAVE APARTMENTS PROPERTY OWNER,
 9   LLC and JRK PROPERTY HOLDINGS, INC violated the Fair Housing Amendments Act of
10   1988, Plaintiff KATHLEEN FIGUEIREDO suffered actual damages of at least $25,000, in an
11   amount to be proved at trial.
12                                                 COUNT II

13                   FAIR DEBT COLLECTION PRACTICES ACT (15 U.S.C. § 1692)

14                             (Against Defendant I.Q. Data International, Inc.)

15             33.    Plaintiffs hereby incorporate all the foregoing allegations as though fully set forth

16   herein.

17             34.    Defendant I.Q. DATA INTERNATIONAL, INC. violated the FDCPA, 15 U.S.C.

18   § 1692f, by using unfair and unconscionable means to collect a debt allegedly owed by the

19   Plaintiffs, including the collecting and attempting to collect of interest and other charges not

20   authorized by Plaintiff’s lease agreement, or otherwise legally chargeable to the Plaintiffs, as

21   more fully set forth above.

22             35.    Defendant I.Q. DATA INTERNATIONAL, INC. violated the FDCPA, 15 U.S.C.

23   § 1692e(2)(A), by misrepresenting the character, amount and legal status of the Plaintiff ANNE

24   KIRCHEM’s debt, as she was never a signatory to any contract with Defendants ENCLAVE

25   APARTMENTS PROPERTY OWNER, LLC and JRK PROPERTY HOLDINGS, INC.

26             36.    Defendant I.Q. DATA INTERNATIONAL, INC’s acts as described above were

27   done intentionally with the purpose of coercing Plaintiffs to pay the alleged debt.

28

                                                   Complaint
                  Case 3:20-cv-02852 Document 1 Filed 04/24/20 Page 6 of 6




 1                                   VI. DEMAND FOR JURY TRIAL

 2          Plaintiffs hereby demands a jury trial, pursuant to the Seventh Amendment to the

 3   Constitution of the United States, as to all claims for damages.

 4                                    VII. PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiffs respectfully prays that judgment be entered against the

 6   Defendants for the following:

 7      1. Declaratory judgment that Defendants’ conduct violated the Fair Housing Amendments

 8          Act of 1988;
 9      2. Declaratory judgment that Defendants’ conduct violated the FDCPA;
10      3. Actual damages of $25,000, in an amount to be proved at trial pursuant to the Fair
11          Housing Amendments Act of 1988, 42 U.S.C. § 3613(c)(1);
12      4. Statutory damages pursuant to the FDCPA, 15 U.S.C. § 1692k;
13      5. Reasonable attorney fees pursuant to 42 U.S.C. § 3613(c)(2) and 15 U.S.C. § 1692k;
14      6. Costs of suit; and
15      7. For such other and further relief as may be just and proper.
16

17   Dated: April 24, 2020                                Law Office of Evan Livingstone
18
                                                          /s/Evan Livingstone
19                                                        Evan Livingstone, Attorney for Plaintiff
                                                          Kathleen Figueiredo, Anne Kirchem
20

21

22

23

24

25

26

27

28

                                                 Complaint
